Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                      CASE NO: 19-cv-24774- GAYLES
  JESSICA KEATON,
            Plaintiff
  v.
  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINE,
        Defendant.
  ________________________________/


  RHONDA DIETRICH
            Plaintiff,
  v.
  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINE,
        Defendant.
  ________________________________/
                           CARNIVAL’S UNOPPOSED MOTION FOR STAY

            Defendant, CARNIVAL CORPORATION, d/b/a CARNIVAL CRUISE LINE, and

  CARNIVAL PLC, (collectively, “Carnival”), by and through its undersigned counsel, moves for entry

  of a stay in the instant case for 45 days. Carnival previously filed a Motion for Entry of

  Administrative Order with Chief Judge K. Michael Moore seeking to stay all 149 of Carnival's

  active federal cases in this District due to the Coronavirus ("COVID-19") pandemic, but on March

  23, 2020, the Chief Judge denied the Motion finding it more appropriate for the judge in each

  matter to consider the issue. (See Paperless Order on Motion, ECF No. 26, Walters v. Carnival

  Corp., No. 1:20-cv-20207-KMM (S.D. Fla. Mar. 23, 2020), attached as Exhibit A).

            Given the extraordinary impact of the measures being taken by federal, state, and municipal

  governments to restrict the transmission of COVID-19, and the resulting unprecedented impact on

       FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 2 of 6



  business and society at large, and in particular on the cruise industry, Carnival respectfully requests

  a 45-day stay, which is necessary to ensure the due process rights of parties and the safety of

  litigants, their employees, the Court, and the safety of the public at large.

           Carnival, which has numerous cases pending in this District, respectfully requests that the

  Court stay this matter for 45 days, pending further updates on the spread, and additional measures

  to inhibit the spread, of COVID-19. Carnival has "met and conferred" with all counsel in all cases

  (if they were available) and the majority of counsel agree to this relief. 1 Carnival met and conferred

  with Plaintiffs' counsel in the instant matter and they do not object to the 45-day stay sought.

  Carnival respectfully requests that the Court grant such relief for the following reasons:

           Working closely with the United States Government and the Centers for Disease Control

  (CDC), the primary companies in the cruise ship industry paused operations, as of March 13, 2020.

  Chief Judge Moore issued S.D. Fla. Administrative Orders No. 2020-18 on March 13, 2020, No.

  2020-20 on March 18, 2020, and No. 2020-21 on March 20, 2020, all recognizing limitations in

  litigation due to the COVID-19 pandemic. (See S.D. Fla Administrative Orders No. 2020-18,

  2020-20, and 2020-21, attached as Composite Exhibit B). The Miami-Dade Courthouse shut

  down except for emergency matters and has entered a stay and postponement of schedules and

  deadlines on all but emergency matters. (See Fla. 11th Cir. Administrative Orders No. 20-02 and

  20-03, attached as Composite Exhibit C). In particular, Carnival faces numerous challenges in

  responding to active litigation as it focuses on the unprecedented action of suspending operations,

  such as:




  1
   In 123 out of the 149 cases, there was no objection to the relief sought. Only 7 attorneys did not
  agree and they represent approximately 24 cases (one such counsel is handing the vast majority,
  17, of these cases and has taken the same position in all of his cases).
                                                   2
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 3 of 6



     1.       Working with public health officials and closely monitoring the health of all crew who
              may have been exposed to COVID-19 from guests that have debarked the ship prior
              to the suspension of service;


     2.       Managing and provisioning for ships, many of which are not in the home ports at
              which they normally operate;


     3.       Securing and maintaining limited access to ships;


     4.       Determining staffing plans for ships;


     5.       Implementing shore-side work from home policies, including personnel that did not
              have telecommuting capability, while at the same time, responding to record call
              volumes from guests who have been impacted by the disruption;


     6.       Identifying short-term and long-term operational changes to react to the constantly
              changing circumstances;


     7.       Access to witnesses for depositions, hearings, and trials or other fact finding will be
              difficult and extremely limited given that many will be off contract, return to their
              foreign homes or involved in other duties as a result of the Coronavirus crises;


     8.       Access to shore-side personnel (and documents) will also be severely impacted as
              Carnival transitions to working remotely/off-site during this period;


     9.       Travel (domestic and international) is restricted;


     10.      Corporate offices are being transitioned to a remote telecommuting status so both
              shipboard and shore-side witnesses will be unavailable;


     11.      Carnival’s in-house lawyers and adjusters are primarily working from home as are all
              of the support staff;


     12.      Most of Carnival’s outside law firms are working remotely as well;


                                                      3
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 4 of 6



     13.       Ships will not always be in a specific port – they will be moving out to anchorage or
               shifting berths;


     14.       Not all of the current crew members will remain onboard during the COVID-19
               crisis. Some ships may have a greater reduction in force than others.

           Concepts of Force Majeure, impracticability, and impossibility are applicable to

  pandemics, epidemics, and quarantines, such as those connected to COVID-19. In a series of

  orders, the Florida Supreme Court has reacted to the COVID-19 pandemic by suspending all but

  essential, emergency, and critical proceedings. (See Fla. S. Ct. Administrative Orders No. 20-12,

  20-13, and 20-15, attached as Composite Exhibit D).

           Since the entry of S.D. Fla. Administrative Order No. 2020-18, matters have gotten worse.

  Most offices remain closed, including law firms. Many courts, such as Miami-Dade County have

  essentially shut down except for emergencies. Travel is either banned or severely restricted. Access

  to equipment needed to prepare, file, serve, and effectuate pleadings is unavailable. Many lawyers

  and staff (and court personnel) are working from their homes or on leave. With respect to parties

  in the Carnival cases before the courts – Carnival is severely restricted in terms of access to

  facilities, access to employees, ability to meet and communicate, search computer systems, provide

  witnesses and evidence, and perform the functions a litigant would otherwise perform, but for

  COVID-19. Likewise, individual parties are also extremely hampered by similar restrictions,

  prohibitions, quarantine, or self-distancing.

           Based on these unprecedented circumstances, where time, energy, and personnel must be

  devoted to combatting COVID-19, and witnesses and evidence may be extremely difficult, if not

  impossible, to locate and transport to the site of the judicial proceeding, in addition to the safety

  of Carnival personnel and its in-house and outside counsel, and the operational restrictions under


                                                      4
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 5 of 6



  which they are operating, it is respectfully requested that a 45-day stay and extensions of all

  deadlines and schedules be entered in the instant case, to be reevaluated at the conclusion of the

  stay. A Proposed Order granting this motion for stay is attached as Exhibit E. Further, it should

  also be noted that Carnival has voluntarily extended the one year contractual statute of limitations

  applicable to passenger litigation through June 12, 2020.

          The vast majority of counsel in the Carnival cases agree that a stay for 45 days is entirely

  reasonable under the circumstances. In short, the COVID-19 crisis appears to be deepening and getting

  worse, with state and federal governments restricting activities more and more, and things will get worse

  before they get better. Under these circumstances, a 45-day stay is eminently reasonable.

          WHEREFORE, Carnival respectfully requests that this Court grant this motion, enter a 45-day

  stay and extensions of all deadlines and schedules in this case, and grant any additional relief this

  Court deems appropriate and just under the circumstances.


              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)
          Undersigned counsel hereby certifies that they have conferred with counsel for Plaintiff

  who has advised they have no objection to Carnival’s request stated herein.

          Dated: March 25, 2020
                 Miami, Florida
                                                           Respectfully submitted,

                                                           FOREMAN FRIEDMAN, PA

                                                   BY: /s/ Darren W. Friedman
                                                           Jeffrey E. Foreman, Esq. (FBN 0240310)
                                                           jforeman@fflegal.com
                                                           Darren W. Friedman, Esq. (FBN 0146765)
                                                           dfriedman@fflegal.com
                                                           Lauren Rose, Esq. (FBN 115743)
                                                           lrose@fflegal.com
                                                           One Biscayne Tower, Suite 2300
                                                           2 South Biscayne Boulevard
                                                      5
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24774-DPG Document 30 Entered on FLSD Docket 03/25/2020 Page 6 of 6



                                                           Miami, FL 33131
                                                           Tel: 305-358-6555 / Fax: 305-374-9077
                                                           Attorneys for Defendant

                                     CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on March 25, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to electronically receive Notices of Electronic Filing.

                                                                   BY: /s/ Darren W. Friedman
                                                                       Darren W. Friedman, Esq.


                                             SERVICE LIST
   LISA C. GOODMAN, ESQ.                                  Jeffrey E. Foreman, Esq.
   lgoodman@hickeylawfirm.com                             jforeman@fflegal.com
   JOHN H. HICKEY, ESQ.                                   jmaganini@fflegal.com
   Hickey@hickeylawfirm.com                               Darren W. Friedman, Esq.
   federalcourtfilings@hickeylawfirm.com                  dfriedman@fflegal.com
   HICKEY LAW FIRM, P.A.                                  sargy@fflegal.com
   1401 Brickell Avenue, Ste. 510                         Lauren Rose, Esq.
   Miami, Florida 33131-3504                              Lrose@fflegal.com
   Tel: 305-371-8000                                      Pcampo@fflegal.com
   Fax: 305-371-3542                                      dfondeur@fflegal.com
   Attorneys for the Plaintiff                            FOREMAN FRIEDMAN, PA
                                                          One Biscayne Tower – Suite #2300
                                                          2 South Biscayne Boulevard
                                                          Miami, Florida 33131
                                                          Tel: 305-358-6555/ Fax: 305-374-9077
                                                          Attorneys for Defendant




                                                      6
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
